Citation Nr: 1805201	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  08-06 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis of the bilateral ankles, to include as secondary to service-connected bilateral knee disabilities. 

2.  Entitlement to service connection for degenerative arthritis of the bilateral shoulders, to include as secondary to service-connected bilateral knee disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army with active duty from June 1997 to March 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction was subsequently transferred to the St. Petersburg, Florida, RO. 

This claim was previously before the Board in July 2017, at which time it was remanded for further development, to include obtaining outstanding post-service treatment records.  As the July 2017 remand directives have been substantially complied with, the claim has now returned to the Board for further appellate action.  Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets further delay, additional development is required before the Veteran's claims may be decided on the merits. 

In August 2016, a VA medical opinion was obtained in order to determine if the Veteran's bilateral ankle and shoulder disabilities were due to her service-connected bilateral knee disabilities.  However, this opinion only addressed causation and did not address whether or not the Veteran's bilateral ankle and shoulder disabilities were aggravated by her service-connected bilateral knee disabilities.  

Additionally, the Veteran's representative submitted a written brief in January 2018, in which it is asserted that the Veteran's bilateral ankle disability is a result of the Veteran's altered gait, which is caused by her service-connected bilateral knee disabilities.  See, January 2018 Representative's Brief.  The August 2016 VA medical opinion does not address the Veteran's contention, nor does it take into account the Veteran's lay statements regarding the in-service onset of her bilateral ankle and shoulder disabilities as a result of her service-connected bilateral knee disabilities.  Consequently, the Board finds that an additional addendum opinion is warranted.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 


Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment records and associate them with the Veteran's claims file. 

2.  Once any outstanding records have been received, return the Veteran's claim file to the August 2016 examiner for an addendum opinion.  If the August 2016 examiner is unavailable, the claims file should be provided to the appropriate medical personnel to provide an opinion, or the Veteran should be scheduled for an examination if necessary.  The Veteran's claims file, along with a copy of this remand, should be made available to the examiner.  After a complete review of the record, the examiner is asked to provide the following opinions: 

a.  Whether it is at least as likely as not that the Veteran's current bilateral ankle disability was either caused or aggravated (permanently increased in severity beyond the natural progression) by her service-connected bilateral knee disabilities.  The examiner is specifically asked to address the January 2018 Representative's Brief, in which it is asserted that the Veteran's altered gait has either caused or aggravated her bilateral ankle disability. 

b.  Whether it is at least as likely as not that the Veteran's current bilateral shoulder disability was either caused or aggravated (permanently increased in severity beyond the natural progression) by her service-connected bilateral knee disabilities.  The examiner is specifically asked to address the Veteran's March 2012 sworn testimony in which she states that her shoulder disability began as a result of requiring the use of crutches for her service-connected bilateral knee disability. 

The examiner is advised that the Veteran is competent to report injuries and symptoms, and her reports must be considered and discussed in formulating the requested opinions.  If her reports are discounted, the examiner should provide an explanation for doing so.  The Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records. 

A complete rationale for all opinions rendered must be provided.  If the examiner cannot provide an opinion without resorting to speculation, he or she should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If any benefit sought on appeal remain denied, in whole or in part, the Veteran and her representative should be provided with a Supplemental Statement of the Case, afforded a reasonable opportunity to respond, and the case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


